UNITED STATES DISTRICT COURT F I L E D

FOR THE DISTRICT OF COLUMBIA

FEB -9 2012
Clerk, U.S. Districtl& Bankruptcy
TYR()NE ]ULIUS, ) Courts forthe Dlstnct of Columbla

)

Plaintiff, )

)

v. ) civil A¢ri@n N<>. 12 ( )213

)

G.A. LEAK, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

The Court has reviewed the complaint, and identifies neither a complete sentence nor a
cognizable legal claim worthy of the "specifrc amount of money $999,999,999.00" plaintiff
demands. Compl. 11 3. As drafted, the complaint fails to comply with Rule 8(a) and it will be
dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

z